DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, the prior art fails to disclose or make obvious the claimed combination including the following features:
Kamikubo (JP H11267981A) teaches an impact wrench (Fig 15) for intermittently applying a tightening torque to a bolt (See ¶ [0020]). Kamikubo further teaches that the tool includes a method of controlling the output torque (see Fig 1) by feeding an output from a strain gauge (Fig 15, 5) through a filter (Fig 1, #8), and then use a “determination unit” (Fig 1, #9) to analyze the filtered waveform (see ¶ [0023] and [0026]-[0028]). As per claim 1 of the current application, the filter performs the function of filtering a torque value using a filter coefficient output from a calculation unit and based on the number of impacts. Kamikubo does not specifically teach that the filter as shown in Fig 1, #8 utilizes a filter coefficient based on the number of impacts delivered to the rotating body, as claimed in claim 1. Therefore, Kamikubo does not specifically teach the claimed elements of claims 1 or 5.
Sakakibara (JP 2014184515A) teaches a method for controlling the output of a strike-type tool (see Fig 1 and ¶ [0041] – [0047]) based on a number of strikes from the tool 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-4 and 6-8, they are allowed as depending from claim 1 and 5, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731